Citation Nr: 0210144	
Decision Date: 08/20/02    Archive Date: 08/29/02

DOCKET NO.  99-15 175	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Keith L. Spadafora, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1966 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
dermatitis/pruritus, claimed as a skin condition as a result 
of exposure to herbicides.  The veteran perfected a timely 
appeal of this determination to the Board.

This matter was previously before the Board and was remanded 
in November 2000 to the RO for further development and 
adjudication.  This matter has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  Inservice allergic dermatitis was acute transitory and 
resolved without disability. 

2.  A chronic skin disorder to include dermatitis, 
dermatoheliosis, acnitic keratosis and possible pigmented 
purpuric dermatosis (Schamberg's disease) was not manifest 
during service and is not attributable to service.


CONCLUSION OF LAW

A chronic skin disorder, to include dermatitis, 
dermatoheliosis, acnitic keratosis and possible pigmented 
purpuric dermatosis (Schamberg's disease) was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, the VCAA redefines the 
obligations of VA with respect to the duties to inform and 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The veteran 
was sent a VCAA letter in March 2001 informing him of VA's 
duty to notify him about his claim and VA's duty to assist 
him obtain evidence for his claim, instructed the veteran on 
what he needed to do to help with his claim, notified him 
when and where to send information or evidence and provided 
him with contact information in the event he had any 
questions or needed assistance.

The Board is satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to complied the duty to notice and 
assist.  Id.  In this regard, with respect to VA's duty to 
notify the veteran of any information and evidence needed to 
substantiate and complete a claim, see 38 U.S.C.A. §§ 5102, 
5103, the record shows that the veteran was notified of the 
RO's April 1998 decision and the Board's November 2000 
remand.  In addition, in that rating action, as well as in 
the June 1999 Statement of the Case (SOC) and March 2001 and 
September 2001 SSOCs, VA informed the veteran of the evidence 
needed to support his claims.  Accordingly, VA has met its 
duty to inform the veteran.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. § 
5103A.  The veteran, however, has not referenced any existing 
unobtained, obtainable, evidence that might aid his claim.  
In making this finding, the Board observes that the veteran 
was afforded VA examinations.  Moreover, the Board remanded 
this matter in November 2000 specifically to afford the 
veteran a VA dermatologic examination, and give the veteran 
an opportunity to submit evidence.  VA has thus also 
satisfied its duty to assist the veteran in the development 
of his service connection claim.

Finally, the Statement and Supplemental Statements of the 
Case, as well as the November 2000 remand, provided notice to 
the veteran of what the evidence of record revealed.  
Additionally, they notified him of what the evidence showed, 
including any evidence identified by the veteran.  These 
documents also provided notice explaining why this evidence 
was against findings of service connection for a skin 
disorder, as well as notified him that he could still submit 
supporting evidence.  Thus, VA has provided the veteran 
notice of what VA was doing to develop the claims, notice of 
what he could do to help his claims, and notice of how his 
claims were still deficient.  Because no additional evidence 
has been identified by the veteran as being available but 
absent from the record, the Board finds that any failure on 
the part of VA to further notify the veteran as to what 
evidence would be secured by VA and what evidence would be 
secured by the appellant is harmless.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection for Dermatitis, claimed due to Agent 
Orange

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, and has a 
disease listed at 38 C.F.R. § 3.309(e), shall be presumed to 
have been exposed during such service to a herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to a herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service 
in other locations if the conditions of service involved duty 
or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).  On December 27, 2001, the President of the 
United States signed into law the Veterans Education and 
Benefits Expansion Act of 2001, Section 201 of which repealed 
the former requirement that a veteran have a disease listed 
at 38 C.F.R. § 3.309(e) before the presumption of Agent 
Orange exposure due to service in the Republic of Vietnam 
attached.  This change in the law has no effect on the 
ultimate outcome of the decision in this case.  Even though 
the RO did not have the benefit of the explicit provisions of 
Veterans Education and Benefits Expansion Act of 2001, 
Section 201 and the veteran has not been notified of this 
change, the Board finds that the appellant has not been 
prejudiced by the Board's consideration of the merits of his 
claim.  The change is favorable to the veteran's claim in 
that it has eliminated the requirement that he have a disease 
listed at 38 C.F.R. § 3.309(e) before the presumption of 
Agent Orange exposure due to service in the Republic of 
Vietnam attached.  See Bernard v. Brown, 4 Vet. App. 384 
(1993) [when the Board addresses in its decision a question 
that has not been addressed by the RO, it must consider 
whether the appellant has been given adequate notice to 
respond and, if not, whether he has been prejudiced thereby].

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and diabetes.  38 C.F.R. § 3.309(e).

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed.Reg. 341-346 
(1994).  See also 61 Fed.Reg. 41,442-41,449, and 61 Fed.Reg. 
57,586-57,589 (1996); 67 Fed.Reg. 42,600-42,608 (2002).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. 3.303(b).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Board notes that where a combat wartime veteran alleges 
he suffers disability due to an injury incurred in service, 
38 U.S.C.A. § 1154(b) must be considered.  Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  In this case, while the 
veteran is a wartime veteran and the veteran maintains that 
he served in combat, the record does not support that 
assertion.  The veteran's DD Form 214 shows that he served 
aboard the U.S.S. Gridley and indicated that he was awarded 
the National Defense Service Medal and Vietnam Service Medal.  
He was not awarded the Purple Heart, Combat Infantryman 
Badge, or similar combat citations.  His service records do 
not show the veteran had any combat service.  There is no 
other evidence of record confirming that the veteran had 
combat service.  Thus, 38 U.S.C.A. § 1154(b) is not for 
application.

Evidence

As noted above, the veteran served on active duty from April 
1966 to December 1967.  Service personnel records confirm the 
veteran's service aboard the U.S.S. Gridley from July 1966 to 
December 1967.  The service personnel records do not show 
that the veteran was ever stationed in the Republic of 
Vietnam or in the waters off shore of Vietnam.  However, the 
Board notes that the veteran's DD-214 shows that he was 
awarded a Vietnam Service Medal.  Regardless, his possible 
exposure is not determinative in this case.  Service medical 
records show the veteran was treated at the dispensary for a 
rash on his left wrist in June 1966 diagnosed as allergic 
dermatitis.  

The veteran's December 1967 separation examination reported 
that clinical evaluation of the veteran's skin was normal.

VA outpatient treatment records dated June 1994 to November 
1997 do not show that the veteran received treatment for a 
chronic skin condition, to include dermatitis.

In January 1998, the veteran was afforded a VA Agent Orange 
examination.  The veteran reported that he spent one week in 
Vietnam in Danang in 1967.  He also reported that he was 
exposed to Agent Orange on his arms and inhaled fumes from 
leaking 55-gallon drums that he had to move while on painting 
duty for the ship.  He reported that the exposure resulted in 
blistering and itching and a very "angry" rash.  Since that 
time the veteran reported having episodes where he would get 
similar itching and occasional blister formation over his 
upper extremity where his skin was exposed to Agent Orange.  
Physical examination of his skin showed some mild erythema 
over the upper forearms, which blanches to finger pressure.  
The examiner reported that they were not pruritic at that 
time, and the veteran stated that the last time they were 
itchy was in September 1997.  The examiner stated that there 
were no specific lesions that were precancerous and entered a 
diagnosis of dermatitis.  

In December 2000, the veteran stated he was exposed to Agent 
Orange during service, which resulted in a blistering 
eruption on his forearms that subsequently resolved.  He 
stated that his skin has been clear or without any 
significant problems until approximately 5 to 6 years prior 
when he began to experience itching on both forearms that was 
worse with heat and exposure to sunlight.  The veteran 
reported that his main symptom was pruritus.  Physical 
examination revealed poikilodermatous changes with some 
atrophic changes of the skin over his dorsal forearms.  The 
examiner stated there were well-healed linear scars on his 
bilateral dorsal forearms, but that there was no significant 
ulceration, exfoliation or crusting.  He added there were no 
associated systemic or nervous manifestations.  The diagnoses 
provided were dermatoheliosis, acnitic keratosis and possible 
pigmented purpuric dermatosis (Schamberg's disease).  The 
examiner opined that these changes were unrelated to his 
exposure to Agent Orange and that the veteran's skin problem 
was related to solar damage from cumulative sun exposure.  

VA outpatient progress notes dated April 2001 to May 2001 
show the veteran was treated for lesions.  The veteran 
reported that he was in Vietnam and was sprayed with Agent 
Orange and felt his lesions were related to his exposure.  He 
reported that the lesions begin as red crusted bumps and 
resolve over a period of several months.

Analysis

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a skin disorder.  

Initially, the Board notes in the November 2000 remand, the 
Board informed the veteran that there was no evidence that he 
was in Vietnam or that he had handled Agent Orange, and 
instructed him to submit evidence that supported his claim.  
At that time, the Veterans Education and Benefits Expansion 
Act of 2001, Section 201, which repealed the former 
requirement that a veteran have a disease listed at 38 C.F.R. 
§ 3.309(e), was not in effect.  However, after the remand the 
veteran submitted two VA outpatient progress notes, dated 
April 2001 to May 2001.  The progress notes did not contain 
any additional evidence other than his own reported history 
of exposure to Agent Orange while in Vietnam.  

For our purposes, based on the Vietnam Service Medal awarded 
to the veteran, the Board acknowledges this evidence has a 
tendency to show that the veteran may have been in Vietnam or 
in the waters off shore of Vietnam.  However, he does not 
have an Agent Orange listed disease and no professional has 
attributed any disease to Agent Orange exposure as discussed 
below. 

Even if the veteran's contentions were accepted by the Board 
that he was exposed to Agent Orange, the veteran has not 
brought forth evidence that he has a recognized Agent Orange 
disease.  

To the extent the veteran alleges any current skin disorder 
is related to an Agent Orange exposure, the veteran does not 
have the requisite knowledge of medical principles that would 
permit him to render an opinion regarding matters involving 
medical diagnoses or medical etiology.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board is aware that a service medical record, dated June 
1966, shows that the veteran was treated at the dispensary 
for a rash on his left wrist, which was diagnosed as allergic 
dermatitis.  The veteran has alleged continuity of a skin 
disorder that had its onset in service.  However, the 
evidence of record refutes the allegation of continuity of 
symptomatology.  For example, following the June 1966 
diagnosis of dermatitis, clinical evaluation of the veteran's 
skin in December 1967 was reported as normal.  At his January 
1998 VA Agent Orange examination, he reported that since his 
exposure to Agent Orange he had had episodes where he would 
get similar itching and occasional blister formation over his 
upper extremity where his skin was exposed to Agent Orange.  
However, at his December 2000 VA examination, the veteran 
reported that the blistering that occurred due to his 
exposure to Agent Orange had subsequently resolved and that 
his skin has been clear and without any significant problems 
until approximately 5 to 6 years prior.  The Board finds the 
statements that he began having problems 5 or 6 years prior 
to his December 2000 VA examination are more probative than 
those reported at the January 1998 VA Agent Orange 
examination, as it is a statement against interest and thus 
is more credible than his allegations of a chronic skin 
disorder since service.  VA outpatient treatment records 
dated June 1994 to November 1997 corroborate the Board's 
determination in that they are silent concerning any 
complaints, treatment or diagnoses related to a chronic skin 
condition.  Similarly, the Board is presented with a normal 
separation examination and a silent record in proximity to 
separation.  This is evidence against the veteran's claim of 
a chronic skin disorder since service.

With regard to the veteran's inservice diagnosis of allergic 
dermatitis, the Board notes that the veteran has not been 
diagnosed with allergic dermatitis since that time.  Service 
medical records do not show any further treatment for 
allergic dermatitis and, without residual disability, 
clinical evaluation of the veteran's skin at discharge was 
normal.  As such the Board finds that the veteran's allergic 
dermatitis diagnosed in service was acute, transitory and 
resolved.  

Subsequent to service, the veteran was diagnosed with 
dermatitis at his January 1998 VA Agent Orange examination 
and diagnosed with dermatoheliosis, acnitic keratosis and 
possible pigmented purpuric dermatosis (Schamberg's disease) 
at his December 2000 VA examination.  Neither of the 
examiners attributed any of these diagnoses to exposure to 
Agent Orange or an incident in service.  In fact, the 
examiner from the veteran's December 2000 VA examination 
opined that the veteran's diagnoses were unrelated to 
exposure to Agent Orange and attributed his skin problem to 
solar damage from cumulative sun exposure.  This is evidence 
against the veteran's claim that his current skin disorder 
had its onset in service.  Additionally, there is no evidence 
of these diagnoses in service and they were not shown to 
exist at the time of his separation examination.  Likewise, 
the evidence of record does not show that the veteran 
received treatment for these conditions in proximity to 
service.  Again, the Board notes that the remand notified the 
veteran that he should submit any evidence of a skin disorder 
in proximity to service and the veteran has not submitted any 
evidence in support thereof.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a skin disorder, 
and there is no doubt to be resolved.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).




ORDER

Service connection for a chronic skin disorder is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

